      Case 2:18-cr-00116-MHT-WC Document 205 Filed 01/03/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION


UNITED STATES OF AMERICA                        )
                                                )
       v.                                       )    Cr No. 2:18CR116-MHT
                                                )
G. FORD GILBERT                                 )

                                             ORDER

       Upon the defendant’s Notice of Intent to Change Plea (Doc. #203 ) filed on January 3,

2019, it is hereby

       ORDERED that the defendant, G. Ford Gilbert, shall appear with counsel before the

undersigned Magistrate Judge on January 4, 2019 at 10:00 a.m., in Courtroom 5A, Frank M.

Johnson, Jr., United States Courthouse Complex, One Church Street, Montgomery, Alabama, to

enter a change of plea pursuant to Rule 11 of the Federal Rules of Criminal Procedure.

       It is further ORDERED that the government shall provide to the court a copy of any plea

agreement no less than one day prior to the time set for the change of plea.

       The Clerk is directed to provide a court reporter for this proceeding, if one is available.

The Clerk is also directed to provide an interpreter for the proceeding, if one is necessary. If the

defendant is in custody, the United States Marshal or the person having custody of the defendant

shall produce the defendant for this proceeding.

       Counsel for the defendant is DIRECTED to confer with the defendant prior to the

proceeding set in this order and: (1) advise the defendant about the Sentencing Guidelines, and the

fact that, while the Sentencing Guidelines are no longer mandatory, the Guidelines remain an

important factor which the court will consider in determining a reasonable sentence; (2) advise the

defendant that in determining a reasonable and appropriate sentence, the court will consider the
      Case 2:18-cr-00116-MHT-WC Document 205 Filed 01/03/19 Page 2 of 2



sentencing factors set forth in 18 U.S.C. 3553(a) in addition to the Guidelines; and (3) explain to

the defendant each of those factors specifically, including (a) the nature and circumstances of the

offense and the history and characteristics of the defendant; (b) the need to reflect the seriousness

of the offense, to promote respect for the law, and to provide just punishment for the offense; (c)

the need for deterrence; (d) the need to protect the public; (e) the need to provide the defendant

with needed educational or vocational training or medical care; (f) the kinds of sentences available;

(g) the need to avoid unwanted sentencing disparities; and (h) the need to provide restitution to

victims.

       DONE this 3rd day of January, 2019.


                                              /s/ Wallace Capel, Jr.
                                              CHIEF UNITED STATES MAGISTRATE JUDGE
